134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jacob Frederick SHILTS, Defendant-Appellant.
No. 97-35513.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 16, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Jacob Frederick Shilts, a federal prisoner, appeals the district court's order denying his motion pursuant to 28 U.S.C. § 2255 challenging the judgment and sentence imposed following his 1992 guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).


3
The only claim Shilts pursues on appeal is that he was denied effective assistance of counsel because his attorney failed to request a-downward departure based on youthful lack of guidance and childhood history of abuse.  The district court's certificate of appealability did not, however, specify this issue as appealable, see 28 U.S.C. § 2253(c)(3), and we agree that Shilts' ineffective assistance claim does not make "a substantial showing of the denial of a constitutional right."   See 28 U.S.C. § 2253(c)(1) and (2).  Accordingly, this appeal is


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3